Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered February 14, 2008, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony drug offender, to a term of 10 years, unanimously affirmed.
After sufficient inquiry (see People v Frederick, 45 NY2d 520 [1978]), the court properly denied defendant’s motion to *536withdraw his guilty plea, which is premised solely on new counsel’s statements about what defendant had told him. Defendant’s assertions were refuted by the record, including the thorough plea allocution, which establishes that the plea was voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]), and that it was entered with effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]).
The surcharges and fees were properly imposed (People v Guerrero, 12 NY3d 45 [2009]), and the plea was not rendered involuntary by the court’s failure to mention these assessments during the allocution (People v Hoti, 12 NY3d 742 [2009]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.E, Nardelli, McGuire, Acosta and DeGrasse, JJ.